DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims, specifically the newly added limitations “the pH of the pre-chlorinated water being lowered to a range of from about 3.5 to 7, and wherein the chlorinator comprises a nozzle configured to spray the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance” to independent Claims 1 & 11, has changed the scope of the claimed invention.   However, the Examiner finds that previous secondary reference Lynn et al., (“Lynn”, US 5,362,368), discloses a portion of the added limitation, along with previous secondary reference, Bhavaraju et al., (“Bhavaraju”, US 2010/0044242), and newly found secondary reference, Levesque et al., (“Levesque”, US 5,928,608), and combines them with previous primary references Lavelle et al., (“Lavelle”, US 2006/0027463), and Greenwood et al., (“Greenwood”, EP 3109629), to disclose the claimed invention.
In response to Applicant’s comments on page 6 of the Remarks regarding the previous 112 rejections and objections, the Examiner has withdrawn them. 
On pages 6-9 of the Remarks section, Applicant argues against the previous prior art rejection.  On page 7, Applicant describes the claimed inventions of independent Claims 1 & 11.   Applicant then describes various aspects of Lavelle and Greenwood, as well as previous secondary references, noting what they do not disclose.
Then, Applicant argues using previous secondary reference Lynn.  Applicant describes Lynn but concludes that sodium hydroxide is a base, so a dilute solution of sodium hydroxide will have a pH greater than 7.   Applicant also asserts that the reference does not disclose using a hopper, solid pellets of a chlorinating substance, or a nozzle.  However, the Examiner notes that another feature of Lynn discloses using pellets of solid sodium chloride in a brine tank that is supported on a baffle disc shaped like a grid in which it is flooded with water from a nozzle 118, (Solid Sodium Chloride 110 in Brine Tank 106 on Baffle 112 and Support 116 connected to Line 34 to Anode Compartment 31 of Electrolytic Cell 30, See Figures 1 & 3, See column 7, lines 27-49, Lynn), to abrade and dissolve a chlorinating substance, (See column 1, lines 43-52, and See column 10, lines 10-18, Lynn).  The Examiner notes that a “chlorinating substance” as claimed is now broader than the previous claim limitation which specified calcium hydroxide.  Sodium chloride is not a “base”.  
Furthermore, the Examiner notes that a different acid component may be added along the same line that carries pre-chlorinated water to the chlorinator that will reduce the pH to the levels claimed.  It is not required that the “chlorinating substance” reduce the pH.  In fact, Claims 1 & 11 call for specifically adding an acid to the water line/stream upstream from the chlorinator, separate from the addition of the chlorinating substance.  These components are both disclosed by primary references Lavelle and Greenwood which disclose adding acid upstream of their chlorinator.  Since they do not specify the range of pH in the stream after addition of acid to read upon the claimed range of pH, the Examiner also relies upon Bhavaraju which discloses this pH lowering range, (Feed Stream of Water 68 fed into First (Anolyte) Compartment 102 of Electrolytic Cell Chlorinator and then Effluent 78 leaves Electrolytic Cell Chlorinator, See Figure 7, See paragraphs [0066], [0067] & [0069], Bhavaraju; The disclosed pH range of the water entering the anolyte compartment falls between a given range of 2 and 4.2, anticipating the claimed range from 3.5 to 4.2).  Thus, the Examiner maintains that Lavelle, Greenwood, Lynn and Bhavaraju do not teach away from each other, finding Applicant’s comment about teaching away unpersuasive.
On pages 8-9, Applicant continues to argue that “dissolution of a solid is a fundamentally different process than an electrolytic system”, and states that non-patent document Orenda explains how salt cells use electrolysis to generate chlorine, and that this process is different from the process of dissolving solid sodium hypochlorite.  Applicant then concludes that the references are not analogous since Lynn uses a spray nozzle and hopper with solid chlorinating substances such as calcium hydrochlorite, while Lavelle and Greenwood use scale control on electrolytic cells that are chlorinators.  Again, the Examiner notes that nothing in Lavelle or Greenwood explicitly states that also dissolving a chlorinating substance in the water upstream from the chlorinator would teach away from their disclosed inventions.  Furthermore, the Examiner notes that Lynn itself overlaps in an analogous way with Lavelle and Greenwood because Lynn also uses an electrolytic cell for chlorinating the water in a pool, (Salt Tank 106 which includes the solid sodium chloride for dissolution is then subsequently fed to an Electrolytic Cell, See Figures 2 & 3, and See column 7, lines 47-55, and See column 1, lines 10-15, Lynn; The electrolytic cell then generates chlorine gas (chlorination)), like both Lavelle and Greenwood.   Additionally, the Examiner notes that Lavelle also discloses using sodium chloride upstream of its chlorinator, (See paragraph [0077], Lavelle), and adds acid to the line upstream of the chlorinator, (See paragraph [0025] & [0062], Lavelle), which is directly analogous with Lynn.   Greenwood also discloses adding sodium chloride to its system, (See paragraph [0055], Greenwood).  The Examiner notes that how the references disclose that the chlorinating substance is added to the water being treated upstream of the chlorinator does not teach away from each other.   Thus, the Examiner finds Applicant’s arguments here unpersuasive regarding teaching away and analogousness.  Additionally, sodium hypochlorite is not required in the claimed invention, and sodium chloride is disclosed as the chlorinating substance in Lynn instead, making Applicant’s arguments also moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-8, 10, 11, 15, 16, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle et al., (“Lavelle”, US 2006/0027463), in view of Bhavaraju et al., (“Bhavaraju”, US 2010/0044242), in view of Lynn et al., (US 5,362,368), in further view of Levesque et al., (“Levesque”, US 5,928,608).
Claims 1, 4-8 & 10 are directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claims 1, 4-8 & 10, Lavelle discloses a method for preventing scale formation in a sanitizing system, (See paragraphs [0025]-[0026]), comprising: circulating pre-chlorinated water from a body of water, (See Figure 3 and paragraph [0042]), to a chlorinator, (Chlorinator 40, See Figure 1, and See paragraph [0078]), the pre-chlorinated water having a pH; monitoring the pH of the pre-chlorinated water upstream from the chlorinator, (pH sensor 63, See Figure 1, and See paragraphs [0087]-[0088]); and lowering the pH of the pre-chlorinated water entering the chlorinator based on the monitored pH of the pre-chlorinated water, (Supply Tank 60, Line 62a, See Figure 1, and See paragraph [0087]), the pH of the pre-chlorinated water being lowered with an acid, (See paragraph [0087]; “hydrochloric acid”), the pH of the pre- chlorinated water being lowered with an acid to inhibit scale formation in the chlorinator, (Supply Tank 60, See Figure 1, and See paragraphs [0062], [0087]-[0088]; “hydrochloric acid”), and sanitizing the body of water by adding a chlorinated solution to the body of water, (See paragraph [0079]).
Lavelle does not disclose the pH of the pre-chlorinated water being lowered to a range of from about 3.5 to 7, or wherein the chlorinator comprises a nozzle configured to spray the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance. 
Bhavaraju discloses a method for preventing scale formation in a sanitizing system, (See Abstract, paragraphs [0003] & [0071]), wherein the pH of the pre-chlorinated water is lowered to a range of from about 3.5 to 7, (Feed Stream of Water 68 fed into First (Anolyte) Compartment 102 of Electrolytic Cell Chlorinator and then Effluent 78 leaves Electrolytic Cell Chlorinator, See Figure 7, See paragraphs [0066], [0067] & [0069], Bhavaraju; The disclosed pH range of the water entering the anolyte compartment falls between a given range of 2 and 4.2, anticipating the claimed range from 3.5 to 4.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the method of Lavelle by incorporating the pH of the pre-chlorinated water being lowered to a range of from about 3.5 to 7 as in Bhavaraju for for “increasing the amount of oxidants (e.g. chlorine gas) produced at the anode” because “at low pHs, more of the current passing between the anode and the cathode may generate chlorine than would occur at higher pHs” such that eventually “the current efficiency for the production of sodium hypochlorite can be increased or maximized”, (See paragraph [0071], Bhavaraju), as desired in Lavelle, (See paragraph [0079], Lavelle), while also preventing “precipitation of scale forming salts present in the first feed stream” of the electrolytic cell chlorinator, (See paragraph [0071], Bhavaraju).
Modified Lavelle does not disclose wherein the chlorinator comprises a nozzle configured to spray the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance. 
Lynn discloses a method, (See Abstract, Lynn), wherein the chlorinator comprises a nozzle, (Tee Pipe 118 with openings, See Figure 3, column 7, lines 27-49, Lynn), configured to direct the pre-chlorinated water into a hopper, (Solid Sodium Chloride 110 in Brine Tank 106 on Baffle 112 and Support 116 connected to Line 34 to Anode Compartment 31 of Electrolytic Cell 30, See Figures 1 & 3, See column 7, lines 27-49, Lynn), to abrade and dissolve a chlorinating substance, (See column 1, lines 43-52, and See column 10, lines 10-18, Lynn), wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance, (Solid Sodium Chloride in form of pellets 110 in Brine Tank 106 on Baffle 112 and Support 116, See Figures 1 & 3, See column 7, lines 27-49, Lynn).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by incorporating wherein the chlorinator comprises a nozzle configured to direct the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance as in Lynn to “generate chlorine on site by the electrolysis of a concentrated aqueous solution of sodium chloride…in a two-compartment electrolytic cell”, (See column 1, lines 62-65, Lynn).  Thus, the invention “provides electrolytic chlorine…generators significantly improved in operational safety, efficiency, reliability and convenience”, (See column 2, lines 15-18, Lynn).
Modified Lavelle does not explicitly disclose that the nozzle is configured to spray the pre-chlorinated water.
Levesque discloses a method, (See Abstract, Levesque), in which the nozzle is configured to spray the pre-chlorinated water, (Nozzles 72 for Chemical Briquettes 68, See Figure 5, See column 5, lines 30-40, Levesque).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by incorporating that the nozzle is configured to spray the pre-chlorinated water as in Levesque in order to use “a water spray technique for periodically abrading and dissolving the chemical briquettes” in which “intermittent spraying limits the buildup of scale in the system,” (See Abstract, Levesque).
Additional Disclosures Included: Claim 4:  The method of claim 1, wherein the acid comprises hydrochloric acid, (See paragraph [0087], Lavelle; “hydrochloric acid”).  Claim 5:  The method of claim 1, further comprising intermittently lowering the pH of the chlorinated water, (See paragraphs [0025]-[0027], Lavelle).  Claim 6:  The method of claim 1, further comprising determining whether one or more conditions are met prior to the lowering of the pH of the pre-chlorinated water, the conditions including the flowrate of the pre-chlorinated water, the pH of the pre- chlorinated water, and the pressure of the pre-chlorinated water, (See paragraphs [0087] & [0090], Lavelle).  Claim 7: The method of claim 1, further comprising ceasing the lowering of the pH of the pre-chlorinated water when the pH of the pre-chlorinated water falls below a threshold or when the pressure of the pre-chlorinated water rises above a threshold, or when the flowrate of the pre-chlorinated water drops below a threshold flowrate, (See paragraphs [0087] & [0090], Lavelle).  Claim 8:  The method of claim 5, further comprising intermittently lowering the pH of the pre-chlorinated water based on time, (See paragraphs [0025]-[0027], Lavelle).  Claim 10:  The method of claim 1, wherein the lowering of the pH of the pre-chlorinated water includes adding from 2.0 to 4.0 mL of the acid for every gallon of pre-chlorinated water, (See paragraphs [0061] & [0062], Lavelle; 4.0 mL of acid per gallon water converts to 1.056 mL acid per L water which then converts to 1.056 ppm acid/water.   Lavelle maintains the pH of the water between 7.4 and 7.1 and adds acid as needed to maintain between this range.  The difference between 7.4 and 7.1 in terms of acid H+ ppm is 1.959 ppm to 3.978 ppm which is 2.019 ppm.  A smaller change in pH between these two values disclosed is natural so any change between these two values up to 1.056 ppm within this range, anticipating the claimed ranges).
Claims 11, 15, 16, 19 & 20 are directed to a system, an apparatus or device type invention group.
Regarding Claims 11, 15, 16, 19 & 20, Lavelle discloses a system for preventing scale formation in a water sanitizer, (See paragraphs [0002], [0025]-[0026]), comprising: a pre-chlorinated water line, (Inlet Line 23, See Figure 1, See paragraphs [0042], [0077]), and a pH sensor attached to the pre-chlorinated water line, (pH Sensor 63, See Figure 1); an acid storage container connected to an acid feeder, the acid feeder connected to the pre-chlorinated water line via an acid injection port, (Supply Tank 60, Line 62A, See Figure 1, and See paragraph [0087]); a scale prevention system controller functionally connected to the pH sensor and the acid feeder, wherein the scale prevention system controller  is configured to lower a pH of a pre-chlorinated water, wherein the pre-chlorinated water flows within the pre-chlorinated water line, wherein the scale prevention system controller uses the acid feeder with an amount of acid sufficient to lower the pH of the pre-chlorinated water to a range of from 3.5 to 7 within a chlorinator to inhibit scale formation, (pH Controller 62 and Supply Tank 60 upstream of Chlorinator 40, See Figure 1, and See paragraphs [0087]-[0088]; Hydrochloric acid is added from Supply Tank 60 upstream to water and fed to Chlorinator 40), wherein the chlorinator is connected to the pre-chlorinated water line, (Line 23 connected to Chlorinator 40, See Figure 1, and See paragraphs [0087]-[0088]).
Lavelle does not disclose the pH of the pre-chlorinated water being lowered to a range of from about 3.5 to 7, or wherein the chlorinator comprises a nozzle configured to spray the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance. 
Bhavaraju discloses a method for preventing scale formation in a sanitizing system, (See Abstract, paragraphs [0003] & [0071]), wherein the pH of the pre-chlorinated water is lowered to a range of from about 3.5 to 7, (Feed Stream of Water 68 fed into First (Anolyte) Compartment 102 of Electrolytic Cell Chlorinator and then Effluent 78 leaves Electrolytic Cell Chlorinator, See Figure 7, See paragraphs [0066], [0067] & [0069], Bhavaraju; The disclosed pH range of the water entering the anolyte compartment falls between a given range of 2 and 4.2, anticipating the claimed range from 3.5 to 4.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the method of Lavelle by incorporating the pH of the pre-chlorinated water being lowered to a range of from about 3.5 to 7 as in Bhavaraju for for “increasing the amount of oxidants (e.g. chlorine gas) produced at the anode” because “at low pHs, more of the current passing between the anode and the cathode may generate chlorine than would occur at higher pHs” such that eventually “the current efficiency for the production of sodium hypochlorite can be increased or maximized”, (See paragraph [0071], Bhavaraju), as desired in Lavelle, (See paragraph [0079], Lavelle), while also preventing “precipitation of scale forming salts present in the first feed stream” of the electrolytic cell chlorinator, (See paragraph [0071], Bhavaraju).
Modified Lavelle does not disclose wherein the chlorinator comprises a nozzle configured to spray the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance. 
Lynn discloses a system, (See Abstract, Lynn), wherein the chlorinator comprises a nozzle, (Tee Pipe 118 with openings, See Figure 3, column 7, lines 27-49, Lynn), configured to direct the pre-chlorinated water into a hopper, (See paragraphs [0006] & [0082], Lavelle; prior art reference Lynn et al., US 5,362,368, is incorporated by reference entirely: Solid Sodium Chloride 110 in Brine Tank 106 on Baffle 112 and Support 116 connected to Line 34 to Anode Compartment 31 of Electrolytic Cell 30, See Figures 1 & 3, See column 7, lines 27-49, Lynn), to abrade and dissolve a chlorinating substance, (See column 1, lines 43-52, and See column 10, lines 10-18, Lynn), wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance, (Solid Sodium Chloride 110 in Brine Tank 106 on Baffle 112 and Support 116, See Figures 1 & 3, See column 7, lines 27-49, Lynn).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Lavelle by incorporating wherein the chlorinator comprises a nozzle configured to direct the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance as in Lynn to “generate chlorine on site by the electrolysis of a concentrated aqueous solution of sodium chloride…in a two-compartment electrolytic cell”, (See column 1, lines 62-65, Lynn).  Thus, the invention “provides electrolytic chlorine…generators significantly improved in operational safety, efficiency, reliability and convenience”, (See column 2, lines 15-18, Lynn).
Modified Lavelle does not explicitly disclose that the nozzle is configured to spray the pre-chlorinated water.
Levesque discloses a system, (See Abstract, Levesque), in which the nozzle is configured to spray the pre-chlorinated water, (Nozzles 72 for Chemical Briquettes 68, See Figure 5, See column 5, lines 30-40, Levesque).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Lavelle by incorporating that the nozzle is configured to spray the pre-chlorinated water as in Levesque in order to use “a water spray technique for periodically abrading and dissolving the chemical briquettes” in which “intermittent spraying limits the buildup of scale in the system,” (See Abstract, Levesque).
Additional Disclosures Included:  Claim 15: The system of claim 11, wherein the hopper comprises a support grid , (See paragraphs [0006] & [0082], Lavelle and: Solid Sodium Chloride 110 in Brine Tank 106 on Baffle 112 and Support 116 connected to Line 34 to Anode Compartment 31 of Electrolytic Cell 30, See Figures 1 & 3, See column 7, lines 27-49, Lynn).  Claim 16: The system of claim 11, further comprising a check-valve connected between the acid feeder and the acid storage container, the check-valve preventing backflow into the acid storage container, (See paragraphs [0006] & [0082], Lavelle; prior art reference Lynn et al., US 5,362,368, is incorporated by reference entirely: See Figure 2 and column 7, lines 12-26, Lynn).  Claim 19: The system of claim 11, wherein the scale prevention system controller determines whether one or more conditions are met prior to the lowering the pH of the pre-chlorinated water, the conditions including a flowrate of pre-chlorinated water, the pH of the pre-chlorinated water, and a pressure of the pre- chlorinated water; and wherein the scale prevention system controller stops acidification when the one or more conditions are met, the conditions including the flowrate of pre- chlorinated water, the pH of acidified pre-chlorinated water, and the pressure of the pre-chlorinated water, (See paragraphs [0025]-[0027], Lavelle).  Claim 20:  The method of claim 11, wherein the scale prevention system controller provides a constant trickle of the acid to the pre-chlorinated water line, or wherein the scale prevention system controller provides bursts of the acid intermittently to the pre-chlorinated water line, (See paragraphs [0025]-[0027], Lavelle).
Claim(s) 1, 11, 14, 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al., (“Greenwood”, EP 3109629), as evidenced by Cole-Parmer, (“Peristaltic Pumps – Not Just for Labs Anymore”, Cole-Parmer, 5 total pages, found on Web August 6, 2020, https://www.coleparmer.com/tech-article/peristaltic-pumps), in view of Bhavaraju et al., (“Bhavaraju”, US 2010/0044242), in view of Lynn et al., (US 5,362,368), in further view of Levesque et al., (“Levesque”, US 5,928,608).
Claim 1 is directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claim 1, Greenwood discloses a method for preventing scale formation in a sanitizing system, (See Figure 1, See paragraph [0007]), comprising: circulating pre-chlorinated water from a body of water, (Pool 100 and Pump 102, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]), to a chlorinator, (Portion of Pipe connected to Chlorine Tank 126 and pH Unit 124, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]; Examiner interprets the portion of pipe directly connected downstream from Chlorine Tank 126 to be the ‘chlorinator’), monitoring the pH of the pre-chlorinated water upstream from the chlorinator, (Sensor Manifold 112 and System Control Unit 114, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]); and lowering the pH of the pre-chlorinated water entering the chlorinator based on the monitored pH of the pre-chlorinated water, (Portion of Pipe connected to pH Unit 124, See Figure 1; alternatively paragraphs [0027]-[0029], [0055], [0059]), the pH of the pre-chlorinated water being lowered with an acid to inhibit scale formation in the chlorinator, (Addition of Acid from pH Tank 124 to Portion of Pipe also connected to Chlorine Tank 126, See Figure 1, See paragraph [0007]; alternatively paragraphs [0027]-[0029], [0055], [0059]).
Greenwood does not disclose the pH of the pre-chlorinated water being lowered to a range of from about 3.5 to 7, or wherein the chlorinator comprises a nozzle configured to spray the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance. 
Bhavaraju discloses a method for preventing scale formation in a sanitizing system, (See Abstract, paragraphs [0003] & [0071]), wherein the pH of the pre-chlorinated water is lowered to a range of from about 3.5 to 7, (Feed Stream of Water 68 fed into First (Anolyte) Compartment 102 of Electrolytic Cell Chlorinator and then Effluent 78 leaves Electrolytic Cell Chlorinator, See Figure 7, See paragraphs [0066], [0067] & [0069], Bhavaraju; The disclosed pH range of the water entering the anolyte compartment falls between a given range of 2 and 4.2, anticipating the claimed range from 3.5 to 4.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the method of Greenwood by incorporating the pH of the pre-chlorinated water being lowered to a range of from about 3.5 to 7 as in Bhavaraju for for “increasing the amount of oxidants (e.g. chlorine gas) produced at the anode” because “at low pHs, more of the current passing between the anode and the cathode may generate chlorine than would occur at higher pHs” such that eventually “the current efficiency for the production of sodium hypochlorite can be increased or maximized”, (See paragraph [0071], Bhavaraju), as desired in Lavelle, (See paragraph [0079], Lavelle), while also preventing “precipitation of scale forming salts present in the first feed stream” of the electrolytic cell chlorinator, (See paragraph [0071], Bhavaraju).
Modified Greenwood does not disclose wherein the chlorinator comprises a nozzle configured to spray the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance. 
Lynn discloses a method, (See Abstract, Lynn), wherein the chlorinator comprises a nozzle, (Tee Pipe 118 with openings, See Figure 3, column 7, lines 27-49, Lynn), configured to direct the pre-chlorinated water into a hopper, (See paragraphs [0006] & [0082], Lavelle; prior art reference Lynn et al., US 5,362,368, is incorporated by reference entirely: Solid Sodium Chloride 110 in Brine Tank 106 on Baffle 112 and Support 116 connected to Line 34 to Anode Compartment 31 of Electrolytic Cell 30, See Figures 1 & 3, See column 7, lines 27-49, Lynn), to abrade and dissolve a chlorinating substance, (See column 1, lines 43-52, and See column 10, lines 10-18, Lynn), wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance, (Solid Sodium Chloride 110 in Brine Tank 106 on Baffle 112 and Support 116, See Figures 1 & 3, See column 7, lines 27-49, Lynn).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Greenwood by incorporating wherein the chlorinator comprises a nozzle configured to direct the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance as in Lynn to “generate chlorine on site by the electrolysis of a concentrated aqueous solution of sodium chloride…in a two-compartment electrolytic cell”, (See column 1, lines 62-65, Lynn).  Thus, the invention “provides electrolytic chlorine…generators significantly improved in operational safety, efficiency, reliability and convenience”, (See column 2, lines 15-18, Lynn).
Modified Greenwood does not explicitly disclose that the nozzle is configured to spray the pre-chlorinated water.
Levesque discloses a method, (See Abstract, Levesque), in which the nozzle is configured to spray the pre-chlorinated water, (Nozzles 72 for Chemical Briquettes 68, See Figure 5, See column 5, lines 30-40, Levesque).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Greenwood by incorporating that the nozzle is configured to spray the pre-chlorinated water as in Levesque in order to use “a water spray technique for periodically abrading and dissolving the chemical briquettes” in which “intermittent spraying limits the buildup of scale in the system,” (See Abstract, Levesque).
Claims 11, 14, 17 & 18 are directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claims 11, 14, 17 & 18, Greenwood discloses a system for preventing scale formation in a water sanitizer, (See Figure 1, See paragraph [0007]), comprising: a pre-chlorinated water line, (Pool 100 and Pump 102, See Figure 1, and See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]), and a pH sensor attached to the pre-chlorinated water line, (Sensor Manifold 112, pH Sensor 110, and System Control Unit 114, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]); an acid storage container connected to an acid feeder, the acid feeder connected to the pre-chlorinated water line via an acid injection port, (Portion of Pipe connected to pH Tank 124, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]); a scale prevention system controller functionally connected to the pH sensor and the acid feeders, wherein the scale prevention system controller is configured to lower a pH of a pre-chlorinated water, wherein the pre-chlorinated water flows within the pre-chlorinated water line, (Portion of Pipe connected to pH Tank 124; and System Control Unit 114 controlling/connected to Sensor Manifold 112 and pH unit 124, See Figure 1, See paragraphs [0022], [0007]; alternatively paragraphs [0027]-[0029], [0055], [0059]), wherein the scale prevention system controller uses the acid feeder with an amount of acid sufficient to lower the pH within a chlorinator to inhibit scale formation, (System Control Unit 114 controlling/connected to Sensor Manifold 112 and pH unit 124 which adds acid to Portion of Pipe that is also then connected downstream from Chlorine Tank 126, See Figure 1, and See paragraph [0022], [0007]; alternatively paragraphs [0027]-[0029], [0055], [0059]).
Greenwood does not disclose the pH of the pre-chlorinated water being lowered to a range of from about 3.5 to 7, or wherein the chlorinator comprises a nozzle configured to spray the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance. 
Bhavaraju discloses a method for preventing scale formation in a sanitizing system, (See Abstract, paragraphs [0003] & [0071]), wherein the pH of the pre-chlorinated water is lowered to a range of from about 3.5 to 7, (Feed Stream of Water 68 fed into First (Anolyte) Compartment 102 of Electrolytic Cell Chlorinator and then Effluent 78 leaves Electrolytic Cell Chlorinator, See Figure 7, See paragraphs [0066], [0067] & [0069], Bhavaraju; The disclosed pH range of the water entering the anolyte compartment falls between a given range of 2 and 4.2, anticipating the claimed range from 3.5 to 4.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the method of Greenwood by incorporating the pH of the pre-chlorinated water being lowered to a range of from about 3.5 to 7 as in Bhavaraju for for “increasing the amount of oxidants (e.g. chlorine gas) produced at the anode” because “at low pHs, more of the current passing between the anode and the cathode may generate chlorine than would occur at higher pHs” such that eventually “the current efficiency for the production of sodium hypochlorite can be increased or maximized”, (See paragraph [0071], Bhavaraju), as desired in Lavelle, (See paragraph [0079], Lavelle), while also preventing “precipitation of scale forming salts present in the first feed stream” of the electrolytic cell chlorinator, (See paragraph [0071], Bhavaraju).
Modified Greenwood does not disclose wherein the chlorinator comprises a nozzle configured to spray the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance. 
Lynn discloses a system, (See Abstract, Lynn), wherein the chlorinator comprises a nozzle, (Tee Pipe 118 with openings, See Figure 3, column 7, lines 27-49, Lynn), configured to direct the pre-chlorinated water into a hopper, (See paragraphs [0006] & [0082], Lavelle; prior art reference Lynn et al., US 5,362,368, is incorporated by reference entirely: Solid Sodium Chloride 110 in Brine Tank 106 on Baffle 112 and Support 116 connected to Line 34 to Anode Compartment 31 of Electrolytic Cell 30, See Figures 1 & 3, See column 7, lines 27-49, Lynn), to abrade and dissolve a chlorinating substance, (See column 1, lines 43-52, and See column 10, lines 10-18, Lynn), wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance, (Solid Sodium Chloride 110 in Brine Tank 106 on Baffle 112 and Support 116, See Figures 1 & 3, See column 7, lines 27-49, Lynn).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Greenwood by incorporating wherein the chlorinator comprises a nozzle configured to direct the pre-chlorinated water into a hopper, to abrade and dissolve a chlorinating substance, wherein the hopper is configured for supporting briquettes or pellets of the chlorinating substance as in Lynn to “generate chlorine on site by the electrolysis of a concentrated aqueous solution of sodium chloride…in a two-compartment electrolytic cell”, (See column 1, lines 62-65, Lynn).  Thus, the invention “provides electrolytic chlorine…generators significantly improved in operational safety, efficiency, reliability and convenience”, (See column 2, lines 15-18, Lynn).
Modified Greenwood does not explicitly disclose that the nozzle is configured to spray the pre-chlorinated water.
Levesque discloses a system (See Abstract, Levesque), in which the nozzle is configured to spray the pre-chlorinated water, (Nozzles 72 for Chemical Briquettes 68, See Figure 5, See column 5, lines 30-40, Levesque).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Greenwood by incorporating that the nozzle is configured to spray the pre-chlorinated water as in Levesque in order to use “a water spray technique for periodically abrading and dissolving the chemical briquettes” in which “intermittent spraying limits the buildup of scale in the system,” (See Abstract, Levesque).
Additional Disclosures Included:  Claim 14: The system of claim 11, further comprising a fail-closed control valve located between the acid storage container and the acid feeder, and functionally connected to the scale prevention system controller, (See paragraph [0055] or [0022], Greenwood; Examiner interprets that system controller actively instructs valves/pumps to meter fluid. In the absence of a controller, the valves and pumps will not meter fluid).   Claim 17: The system of claim 11, wherein the acid feeder is a positive displacement pump, (See paragraph [0059], Greenwood).  Claim 18: The system of claim 11, wherein the acid feeder is a gravity feeder, vacuum feeder, or siphon feeder having an acid flow measurement sensor and control valve that are functionally connected to the scale prevention system controller, (pH sensor 616, See Figure 6, See paragraphs [0024], [0055] & [0059], Greenwood; peristaltic pumps generate vacuums to drive or feed fluid as evidenced by Cole-Parmer).
Claims 2, 9 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle et al., (“Lavelle”, US 2006/027463), in view of Bhavaraju et al., (“Bhavaraju”, US 2010/0044242), in view of Lynn et al., (US 5,362,368), in further view of Levesque et al., (“Levesque”, US 5,928,608), in further view of Yamashita et al., (“Yamashita”, WO 2005/054138; A machine translation of corresponding patent document JP2005161142 is provided and claim mapped to below).
Claims 2 & 9 are directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claim 2, modified Lavelle discloses the method of claim 1, but does not disclose further comprising mixing the pre-chlorinated water with lowered pH prior to it entering the chlorinator.
Yamashita discloses a method further comprising mixing the pre- chlorinated water with lowered pH prior to it entering the non-electrolytic chlorinator, (Acid Dilution Column 14, See Figures 1 & 2, and See paragraphs [0014] & [0021], Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by incorporating further comprising mixing the pre-chlorinated water with lowered pH prior to it entering the chlorinator as in Yamashita so that “the chlorine concentration or pH of the sterilizing water can be homogenized by the stirring…so that there is an advantage that sterilizing water having a stable chlorine concentration and pH can be supplied”, (See paragraph [0010], Yamashita).
Regarding Claim 9, modified Lavelle discloses the method of claim 5, but does not disclose further comprising intermittently lowering the pH of the pre-chlorinated based on pre-chlorinated water volume.
Yamashita discloses a method further comprising intermittently lowering the pH of the pre-chlorinated based on pre-chlorinated water volume, (See paragraph [0033], Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by further comprising intermittently lowering the pH of the pre-chlorinated based on pre-chlorinated water volume as in Yamashita so that “the supply amount of the [hypochlorite] solution” can be calculated and “the required amount of the sodium hypochlorite aqueous solution…is mixed”, (See paragraph [0033], Yamashita).  By doing so, “a desired amount” of hypochlorite solution “can always be injected, and the chlorine concentration in the produced sterilizing water is always at a desired value” with the “advantage that sterilizing water having a desired sterilizing ability can be reliably obtained”, (See paragraph [0007], Yamashita).
Claim 12 is directed to a system for preventing scale formation in a water sanitizer, an apparatus type invention group.
Regarding Claim 12, modified Lavelle discloses the system of claim 11, but does not disclose further comprising a mixer in the pre-chlorinated water line downstream from the acid injection port.
Yamashita discloses a method further comprising a mixer in the pre-chlorinated water line downstream from the acid injection port, (Acid Dilution Column 14, See Figures 1 & 2, and See paragraphs [0014] & [0021], Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by further comprising a mixer in the pre-chlorinated water line downstream from the acid injection port as in Yamashita so that “the chlorine concentration or pH of the sterilizing water can be homogenized by the stirring…so that there is an advantage that sterilizing water having a stable chlorine concentration and pH can be supplied”, (See paragraph [0010], Yamashita).
Claims 3 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle et al., (“Lavelle”, US 2006/027463), in view of Bhavaraju et al., (“Bhavaraju”, US 2010/0044242), in view of Lynn et al., (US 5,362,368), in further view of Levesque et al., (“Levesque”, US 5,928,608), in further view of Lee et al., “In-line mixer for feedforward control and adaptive feedback control of pH processes”, Chemical Engineering Science, Volume 55, Issue 7, April 2000, pages 1337-1345).
Claim 3 is directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claim 3, modified Lavelle discloses the method of claim 1, but does not disclose further comprising monitoring the pH of the pre-chlorinated water after it has been lowered.
Lee discloses a method further comprising monitoring the pH of the pre- chlorinated water after it has been lowered, (See pages 6-8 regarding “pH control system”, Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by incorporating further comprising monitoring the pH of the pre-chlorinated water after it has been lowered as in Lee in order to obtain “reliable estimation of process parameters” resulting in “improvements in control performances”, (See page 1, Lee).
Claim 13 is directed to a system for preventing scale formation in a water sanitizer, an apparatus type invention group.
Regarding Claim 13, modified Lavelle discloses the system of claim 12, but does not disclose wherein the pH sensor is located downstream of the acid injection port and the mixer.
Lee discloses a method wherein the pH sensor is located downstream of the acid injection port and the mixer, (See pages 6-8 regarding “pH control system”, Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by incorporating wherein the pH sensor is located downstream of the acid injection port and the mixer as in Lee in order to obtain “reliable estimation of process parameters” resulting in “improvements in control performances”, (See page 1, Lee).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/          Primary Examiner, Art Unit 1779